Exhibit 10.70

[***]CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 

 

ASSET PURCHASE AND SALE AGREEMENT

by and between

QLT INC.

a company duly incorporated under the laws of British Columbia

and

MATI THERAPEUTICS INC.

 

 

Dated as of April 3, 2013

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I. Transfer of Properties and Assets of Seller

     1   

Section 1.1

  

Sale and Transfer of Properties and Assets

     1   

Section 1.2

  

Excluded Assets

     2   

Section 1.3

  

Assumed Liabilities

     3   

Section 1.4

  

Excluded Liabilities

     3   

Section 1.5

  

Purchase Price

     4   

Section 1.6

  

Allocation of Purchase Price

     5   

Section 1.7

  

Development Obligations

     6   

Section 1.8

  

Withholding of Taxes

     6   

Section 1.9

  

Seller Closing Deliveries

     6   

Section 1.10

  

Buyer Closing Deliveries

     7   

Section 1.11

  

Closing

     7   

Section 1.12

  

Tangible Purchased Assets; Assigned Books and Records

     7   

ARTICLE II. Representations and Warranties of Seller

     8   

Section 2.1

  

Corporate Organization, Standing and Power

     8   

Section 2.2

  

Consents, Authorization and Enforceability

     8   

Section 2.3

  

Title to Assets

     8   

Section 2.4

  

Non-Contravention

     9   

Section 2.5

  

Contracts and Commitments

     9   

Section 2.6

  

Intellectual Property

     9   

Section 2.7

  

Litigation

     11   

Section 2.8

  

Compliance with Law

     11   

Section 2.9

  

Taxes

     11   

ARTICLE III. Representations and Warranties of Buyer

     11   

Section 3.1

  

Organization, Standing and Authority

     11   

Section 3.2

  

Consents and Authorization

     11   

Section 3.3

  

Non-Contravention

     11   

Section 3.4

  

Litigation and Claims

     12   

Section 3.5

  

Financing

     12   

ARTICLE IV. Covenants

     12   

Section 4.1

  

Access to Information

     12   

Section 4.2

  

Obligations of Confidentiality and Non-Use

     13   

Section 4.3

  

Non-Competition

     13   

Section 4.4

  

Certain Post-Closing Matters

     14   

Section 4.5

  

Employees

     14   

Section 4.6

  

Further Assurances; Consents

     14   

Section 4.7

  

Bankruptcy Limitations

     15   

 

i



--------------------------------------------------------------------------------

Section 4.8

  

Transition Services

     16   

Section 4.9

  

Tax Matters

     17    ARTICLE V. Indemnification      17   

Section 5.1

  

Survival of Representations and Warranties and Covenants

     17   

Section 5.2

  

Obligation to Indemnify

     17   

Section 5.3

  

Indemnification Procedures

     18   

Section 5.4

  

Subrogation

     20   

Section 5.5

  

Right of Offset

     20   

Section 5.6

  

Indemnification Payments

     20   

Section 5.7

  

Insurance Proceeds

     21   

Section 5.8

  

Duty to Mitigate

     21   

Section 5.9

  

Remedies

     21   

Section 5.10

  

Disclaimer

     22    ARTICLE VI. Miscellaneous      22   

Section 6.1

  

Definitions

     22   

Section 6.2

  

Notices

     28   

Section 6.3

  

Governing Law

     29   

Section 6.4

  

Counterparts

     29   

Section 6.5

  

Entire Agreement

     29   

Section 6.6

  

Amendment and Modification

     29   

Section 6.7

  

Binding Effect; Benefits

     30   

Section 6.8

  

Assignability

     30   

Section 6.9

  

Enforcement

     30   

Section 6.10

  

Interpretation Provisions

     31   

Section 6.11

  

Severability

     32   

Section 6.12

  

Obligations of Party’s Affiliates

     32   

 

ii



--------------------------------------------------------------------------------

Schedules:

 

Schedule 1.1(a)    –    Purchased IP Schedule 1.1(b)    –    Assumed Contracts
Schedule 1.1(c)    –    Regulatory Filings and Approvals Schedule 1.1(e)    –   
Purchased Inventory Schedule 1.1(f)    –    Purchased Equipment Schedule 1.2(g)
   –    Seller Intercompany Agreements Schedule 1.2(h)    –    Excluded
Contracts Schedule 4.8    –    Transition Services Seller Disclosure Schedule

 

Exhibits:       Exhibit A    –    Bill of Sale Exhibit B    –    Assignment and
Assumption Agreement Exhibit C    –    Patent Assignment Exhibit D    –   
Trademark Assignment Exhibit E    –    General Release Exhibit F    –   
Bankruptcy Provision

 

i



--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

This ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
April 3, 2013, by and between QLT Inc., a company duly incorporated under the
laws of British Columbia (“Seller”), and Mati Therapeutics Inc., a company duly
incorporated under the laws of Delaware (“Buyer”). Hereinafter, “Parties” shall
mean Seller and Buyer together, and “Party” shall mean either Seller or Buyer,
as the context requires.

RECITALS

WHEREAS, Seller desires to sell, and Buyer desires to acquire, assets of Seller
and its Affiliates related to the Seller’s punctal plug drug delivery program
(the “Punctal Plug Program”) on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, the Parties hereby agree as follows:

ARTICLE I.

TRANSFER OF PROPERTIES AND ASSETS OF SELLER

Section 1.1 Sale and Transfer of Properties and Assets. Upon the terms and
subject to the conditions of this Agreement, and in consideration of the
purchase by Buyer described below, Buyer hereby agrees to purchase and Seller
hereby agrees to, and cause its Affiliates to, sell, transfer, convey, assign
and deliver to Buyer, free and clear of all mortgages, pledges, charges,
hypothecations, liens, claims, and encumbrances of any kind, nature or
description (collectively, “Liens”) (except as expressly permitted in this
Agreement and except Permitted Liens), immediately following the execution of
this Agreement (the “Closing”), the following assets related to the Punctal Plug
Program (collectively, the “Purchased Assets”):

(a) all Patents and Trademarks set forth on Schedule 1.1(a), and all Know-How
owned by Seller and its Affiliates that primarily relates to the Punctal Plug
Program and which is in the possession of Sellers and its Affiliates
(collectively, the “Purchased IP”);

(b) all rights of Seller and its Affiliates under all contracts set forth on
Schedule 1.1(b), as such contracts may have been amended prior to the date
hereof (the “Assumed Contracts”);

(c) all Regulatory Filings and Approvals set forth on Schedule 1.1(c);

(d) any and all intangibles and goodwill of Seller and its Affiliates arising
from the Purchased IP;

(e) all Inventory listed on Schedule 1.1(e) which is not consumed in the
ordinary course of Seller’s business prior to the Closing Date (the “Purchased
Inventory”);

(f) all equipment listed on Schedule 1.1(f) (the “Purchased Equipment”);



--------------------------------------------------------------------------------

(g) any and all material books, records, files, manuals, and other documentation
(including clinical study reports, investigator brochures, registrations and
INDs) owned by Seller and its Affiliates and in their possession or control that
relate primarily to the Punctal Plug Program and not to the Excluded Assets,
including (i) all material data in all databases for all clinical and
pre-clinical studies for all drug and device trials undertaken as part of the
Punctal Plug Program and otherwise primarily related to the Purchased Assets,
(ii) all material Purchased IP files, file histories, engineering documents and
other technical correspondence, and (iii) all material business information,
tangible or intangible, primarily used in connection with the Punctal Plug
Program (the “Assigned Books and Records”); provided, however, that the Assigned
Books and Records shall not include (i) any litigation files or other files or
documents protected by attorney-client privilege or that constitute attorney
work-product (the “Privileged Information”); or (ii) any financial, accounting
or Tax records of Seller and/or its Affiliates;

(h) all claims (including claims for past infringement or misappropriation of
the Purchased IP), causes of action, judgments and demands of whatever kind or
description (regardless of whether or not such claims and causes of action have
been asserted by Seller) that arise out of or relate to any of the Purchased
Assets to the extent such claims, causes of action, judgments or demands are not
Excluded Assets; and

(i) all rights of indemnification, warranty, contribution, credits, refunds,
reimbursement and other rights of recovery (regardless of whether such rights
are currently exercisable) possessed by Seller against third parties (excluding
insurance carriers) that arise out of or relate to any of the Purchased Assets
to the extent such rights of indemnification, warranty, contribution, credits,
refunds, reimbursement or other rights of recovery are not Excluded Assets or do
not relate to (or represent a counterclaim of Seller or its Affiliates in
connection with) any Excluded Liability and provided that, with respect to any
such rights the transfer of which is subject to third party consents, Seller
shall use commercially reasonable efforts to secure such consents, at Buyer’s
expense.

Section 1.2 Excluded Assets. All assets, properties, rights and interests of
Seller not included in the Purchased Assets are expressly excluded from the
purchase and sale contemplated hereby and as such are not included in the
Purchased Assets and shall remain the assets, property rights and interests of
Seller (collectively, the “Excluded Assets”). The Excluded Assets shall include
the following assets:

(a) all cash and accounts receivable;

(b) all rights to and inventory of any active pharmaceutical ingredient other
than OT 730;

(c) all rights to QLT 091001;

(d) all insertion devices, lasers and other devices (except those expressly
licensed under any of the Assumed Contracts and any detectors solely related to
the Punctal Plug Program);

 

2



--------------------------------------------------------------------------------

(e) all rights to any programs of the Seller other than the Punctal Plug
Program, including all rights to Atrigel, Visudyne, lemuteporfin, photodynamic
therapy and any retinoid compound;

(f) all rights of Seller arising out of or relating to the Transaction
Documents;

(g) all Contracts related to the Punctal Plug Program entered into between
Seller and any of its Affiliates or between Affiliates of Seller including those
listed in Schedule 1.2(g) (the “Seller Intercompany Agreements”); and

(h) all rights of Seller and its Affiliates under all contracts set forth on
Schedule 1.2(h), as such contracts may have been amended prior to the date
hereof (the “Excluded Contracts”).

Section 1.3 Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Buyer shall assume, and shall pay, perform,
satisfy and discharge (or cause to be paid, performed, satisfied and discharged
on behalf of Buyer) when due, the following Liabilities of Seller related to the
Purchased Assets (collectively, the “Assumed Liabilities”):

(a) any Liability of Seller arising under the Assumed Contracts on or after the
Closing pursuant to such Assumed Contracts; and

(b) any Liability relating to product liability claims related to Products if
and to the extent such claims arise in respect of activities occurring on or
after Closing.

Section 1.4 Excluded Liabilities. Notwithstanding anything to the contrary in
this Agreement, the Assumed Liabilities will exclude any other Liability
whatsoever not expressly assumed by Buyer under Section 1.3, including, but not
limited to, the following Liabilities, which shall be retained by Seller
(collectively, the “Excluded Liabilities”):

(a) any Liability relating to the Purchased Assets existing prior to Closing,
other than any Assumed Liability;

(b) any Liability of Seller and its Affiliates arising out of or relating to the
execution, delivery or performance of any of the Transaction Documents;

(c) any Liability relating to or arising out of the Excluded Assets;

(d) any Liability under the Assumed Contracts required to be paid, performed,
satisfied or discharged or otherwise arising prior to the Closing;

(e) any Liability arising from or relating to any action taken by Seller and its
Affiliates, or any failure on the part of any Seller and its Affiliates to take
any action, at any time after the Closing, other than with respect to any act or
omission requested by Buyer in writing, including with respect to the Transition
Services;

 

3



--------------------------------------------------------------------------------

(f) any Liability of Seller or its Affiliates to any employee or former employee
of Seller; and

(g) any Liability of Seller for any Tax, but excluding all Transfer Taxes in
connection with this Agreement.

Section 1.5 Purchase Price. Upon the terms and subject to the conditions of this
Agreement, in full payment for the sale, conveyance, assignment, transfer and
delivery of the Purchased Assets, Buyer agrees to assume the Assumed Liabilities
and to deliver or cause to be delivered to Seller the following amounts
(collectively, the “Purchase Price”) plus all applicable Transfer Taxes due and
payable by Seller as a result of such payments at the following times:

(a) Immediately available funds (cash equivalent) in the amount of seven hundred
and fifty thousand U.S. dollars (US$750,000) (the “Initial Payment”) shall be
paid to Seller at the Closing;

(b) The following contingent amounts (the “Contingent Amounts”) shall be paid to
Seller within fifteen (15) calendar days after the occurrence of the following
events:

(i) [***] shall be paid to Seller upon the first dosing/implantation of the
first patient in a Phase III pivotal clinical trial for the first Product to
attain that level of development (the “Phase III Payment”);

(ii) [***] shall be paid to Seller upon the first commercial sale in the United
States of the first Product that delivers an ingredient;

(iii) [***] shall be paid to Seller upon the first commercial sale in the United
States of the second Product that delivers an ingredient, provided that such
ingredient is different than the ingredient in the first Product;

(iv) [***] shall be paid to Seller upon the first commercial sale in the United
States of each additional Product with a different ingredient than previous
Products; and

(v) [***] shall be paid to Seller upon the first commercial sale in the United
States of a Product that does not deliver an ingredient.

(c) [***] of all (i) consideration (excluding Net Sales, or amounts with respect
thereto received by Buyer or any Affiliate of Buyer, for which Royalty Payments
are due pursuant to Section 1.5(d) below) received by Buyer or any Affiliate (or
any of their successors and assigns) from third parties in connection with any
transaction involving [***] and (ii) Net Recoveries received by Buyer or any
Affiliate (or any of their successors and assigns) (collectively, the “Third
Party Payments”) shall be paid to Seller within forty-five (45) calendar days of
receipt by Buyer or any Affiliate of the Third Party Payments; provided,
however, the foregoing shall be deemed not to apply with respect solely to
consideration [***]; and

 

4



--------------------------------------------------------------------------------

(d) Until the later of the twentieth (20th) anniversary of the Closing or such
time as the Products are no longer covered by a Valid Claim of a Patent under
the Purchased IP, a royalty of [***] of worldwide Net Sales of all Products (the
“Royalty Payments”) shall be paid to Seller on a calendar quarterly basis, plus
all applicable Transfer Taxes due as a result of such payments, within
forty-five (45) calendar days after the end of each applicable calendar quarter.

(i) as used herein, “Net Sales” means the gross amount invoiced by or under the
authority of Buyer, any Minority Interest Transferee or any of their respective
Affiliates (or by any of their respective licensees and sublicensees of
Products) for the sale of Products to third parties, less amounts for the
following customary deductions, determined in accordance with accepted
accounting principles: (i) normal trade discounts, rebates, and
government-required discounts and allowances actually paid (including Medicaid
rebates, institutional rebates, quantity and volume discounts, chargebacks,
retroactive price adjustments, inventory management fees and other reductions,
concessions and allowances that effectively reduce the selling price),
(ii) credits and allowances for returns actually allowed, (iii) actual costs of
insurance, transportation, storage and sales, excise, value-added and similar
Taxes imposed on the sale of Products and paid by, and not refunded or
refundable to, the seller thereof, and (iv) import and export duties. Amounts
invoiced among Buyer and its Affiliates or between them and any third-party
licensees or distributors for quantities of Products for use in clinical trials,
compassionate use, or promotional purposes shall not be included in the
calculation of Net Sales; provided in the event of resale, amounts invoiced by
such Affiliate or third-party licensee upon such resale to third parties shall
be included in Net Sales.

(ii) In the event that any Product for which Royalty Payments are due and unpaid
[***], existing at the time the applicable Royalty Payments are due and unpaid,
the payment rate to be applied with respect to Net Sales [***] such Royalty
Payments shall be reduced [***].

(iii) No multiple payments under this Section 1.5(d) on the same Net Sales shall
be payable hereunder, regardless of whether the relevant Products are covered by
more than one Valid Claim within the Purchased IP or otherwise.

(iv) Notwithstanding the foregoing, in no event shall the Royalty Payment rate
then due and unpaid pursuant to this Section 1.5(d) be reduced below [***] of
Net Sales of the applicable Product.

Section 1.6 Allocation of Purchase Price. Section 1.6 of the Seller Disclosure
Schedule (the “Asset Allocation Schedule”) sets forth a preliminary allocation
for all Tax purposes (the “Allocation”) of the Purchase Price (which shall
include, for these purposes, the Total Option Payment (as defined in the Option
Agreement) and any other consideration paid to the Seller hereunder, including
the assumption of any Assumed Liabilities to the extent properly taken into
account under applicable tax law) to the Purchased Assets. The Allocation shall
be revised to the extent appropriate after the Closing by mutual agreement of
Buyer and Seller. Buyer and Seller shall file their respective federal,
provincial, state, local and foreign Tax Returns in accordance with the
Allocation. Buyer and Seller shall provide the other promptly with any other
information required to complete such Tax Returns. If the Purchase Price is
adjusted pursuant to Section 1.5 or Section 5.5, the Allocation shall be
adjusted as mutually agreed by Buyer and Seller unless the adjustment to
Purchase Price has already been taken into account in the Allocation.

 

5



--------------------------------------------------------------------------------

In the event that any Taxing Authority disputes the Allocation, each Party shall
promptly notify the other Party in writing of the nature of such dispute.

Section 1.7 Development Obligations. From and after Closing, Buyer shall be
responsible for the research, development, manufacturing and commercialization
of the Products, at Buyer’s cost. Buyer shall use Commercially Reasonable
Efforts to develop (which development includes performance of applicable
pre-clinical and clinical studies and obtaining applicable clearances or
approvals), and thereafter, subject to receipt of applicable and required
approvals and clearances, use Commercially Reasonable Efforts to commercialize
in each of the Major Markets, two Products.

Section 1.8 Withholding of Taxes. Buyer shall be entitled to deduct and withhold
from any amounts payable or otherwise deliverable pursuant to this Agreement
such amounts as may be required to be deducted or withheld therefrom under any
provision of federal, state, local or foreign Tax law or under any applicable
Legal Requirement. To the extent such amounts are so deducted and withheld, such
amounts shall be treated for all purposes under this Agreement as having been
paid to Seller. Each Party shall cooperate and otherwise take commercially
reasonable efforts to obtain appropriate exemptions for or refunds of any such
applicable Taxes and to minimize any such Taxes.

Section 1.9 Seller Closing Deliveries. Seller shall duly execute and/or deliver
to Buyer at the Closing:

(a) a bill of sale in the form attached hereto as Exhibit A (the “Bill of
Sale”), duly executed by Seller;

(b) an assignment and assumption agreement, dated the Closing Date, in the form
attached hereto as Exhibit B (the “Assignment and Assumption Agreement”), duly
executed by Seller;

(c) a patent assignment agreement in the form attached as Exhibit C (the “Patent
Assignment”), duly executed by Seller;

(d) a trademark assignment agreement in the form attached as Exhibit D (the
“Trademark Assignment”), duly executed by Seller;

(e) a written release in the form attached as Exhibit E, duly executed by
Seller, mutually releasing the Stockholders Representatives and Seller from any
and all claims and obligations under the ForSight Agreement, which shall be
automatically effective upon the Closing hereof and subject to customary terms
and conditions.

(f) such notices, consents and agreements as may be necessary or appropriate in
order to complete the transactions contemplated hereby and assign to Buyer all
rights and benefits under the Assumed Contracts; provided that Seller shall not
be required to take any action that cannot be taken using commercially
reasonable efforts; provided, further, that Seller shall not be required to
incur any out-of-pocket expenses unless Buyer agrees to reimburse Seller
therefor; and

(g) Notwithstanding anything herein the contrary, the failure by Seller to
obtain the consent of any third party to the assignment of any Assumed Contract
prior to Closing shall not be a breach of Seller’s obligations under this
Section 1.9, but Seller shall comply with its obligations under Section 4.6(d).

 

6



--------------------------------------------------------------------------------

Section 1.10 Buyer Closing Deliveries. Buyer shall properly execute and deliver
to Seller at the Closing:

(a) the Initial Payment;

(b) the Bill of Sale, duly executed by Buyer;

(c) the Assignment and Assumption Agreement, duly executed by Buyer;

(d) a written release in the form attached as Exhibit E, duly executed by the
Stockholders Representatives with authority to act on behalf of all Closing
Securityholders, mutually releasing Seller and the Stockholders Representatives
from any and all claims and obligations under the ForSight Agreement, which
shall be automatically effective upon the Closing hereof and subject to
customary terms and conditions (by its execution and delivery of this Agreement,
Buyer consents to and approves the execution and delivery of said release by
Seller and the Stockholders Representatives); and

(e) the certificate of incorporation of Buyer as of the Closing Date certified
by the Secretary of State of Delaware containing the language set forth in
Exhibit F, and such language shall not be limited by any other provision of the
certificate of incorporation.

Section 1.11 Closing. The Closing shall be deemed to occur at the Seller’s
offices in Vancouver and Seller shall deliver all tangible Purchased Assets at
its Vancouver location.

Section 1.12 Tangible Purchased Assets; Assigned Books and Records.

(a) All tangible Purchased Assets will be delivered promptly after the Closing
Date (and in any case within one-hundred twenty (120) days after the Closing
Date) to Buyer or its Affiliated designee at the Seller’s principal place of
business or, to the extent that any such Purchased Assets are located on the
Closing Date at the premises of a third party, to the Buyer or its Affiliated
designee at such other location where the tangible Purchased Assets are located
as of the Closing Date. Buyer shall receive and remove all tangible Purchased
Assets from the location where they are delivered within such period.

(b) Seller may retain copies of any Assigned Books and Records to the extent
necessary for tax, accounting, regulatory, compliance or litigation purposes, or
to perform and discharge the Excluded Liabilities and their obligations under
this Agreement, or if such Assigned Books and Records contain information with
respect to any Excluded Asset or Excluded Liability.

(c) To the extent that Buyer requests access to any [***], all as reasonably
determined by Seller, Seller shall provide a copy of such [***] to Buyer subject
to the execution of such an agreement or the establishment of other means to
protect the [***] that are reasonably

 

7



--------------------------------------------------------------------------------

satisfactory to Seller. Buyer will promptly reimburse Seller for any costs
(including reasonable attorneys fees) incurred by Seller in connection with the
creation of any such agreement or means and the management of the delivery of
information under it.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to such exceptions as are disclosed in the corresponding Section,
subsection or clause of the Seller’s disclosure schedule dated as of the date
hereof and delivered herewith to Buyer (the “Seller Disclosure
Schedule”) corresponding to the applicable Section of this Article II (or
disclosed in any other Section, subsection or clause of the Seller Disclosure
Schedule; provided, that it is reasonably apparent on the face of such
disclosure that such disclosure would be responsive to such other Section,
subsection or clause of this Article II), Seller hereby represents and warrants
to Buyer as follows:

Section 2.1 Corporate Organization, Standing and Power. Seller is a corporation
duly organized, validly existing and in good standing under the laws of British
Columbia. Seller has all necessary corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. Seller has all
requisite corporate power and authority to carry on its business as now being
conducted as relates to the Purchased Assets.

Section 2.2 Consents, Authorization and Enforceability.

(a) To Seller’s Knowledge, no material consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to any
Governmental Authority is required by, or with respect to, Seller or the
Purchased Assets in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (i) any
notice filings or registrations of transfer with any Governmental Authority that
may be required in connection with the assignment and transfer of the Purchased
Assets that are described on Section 2.2(a) of the Seller Disclosure Schedule,
except for those to be performed or made to evidence the transfer of Purchased
Assets after the Closing in connection with the Transaction Documents, and
(ii) such other material consents, waivers, approvals, authorizations or
notices, if any, described on Section 2.2(a) of the Seller Disclosure Schedule.

(b) All requisite corporate action necessary to authorize the execution,
delivery and performance by Seller of this Agreement, the other Transaction
Documents and each of the other agreements contemplated hereby to which a Seller
is or will be a party and the consummation of the transactions contemplated
hereby and thereby has been taken. This Agreement constitutes a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, arrangement or other similar Applicable Law or equitable principles
relating to or limiting creditors’ rights generally.

Section 2.3 Title to Assets.

(a) Seller has good and marketable title to all of the Purchased Assets. Seller
holds all of the Purchased Assets free and clear of all Liens except for the
following Liens

 

8



--------------------------------------------------------------------------------

(collectively, “Permitted Liens”): (a) those Liens set forth on Section 2.3 of
the Seller Disclosure Schedule, (b) Liens released prior to the Closing,
(c) mechanics’, materialmen’s, carriers’, workmen’s, warehousemen’s,
repairmen’s, landlords’ or other like Liens and security obligations incurred in
the ordinary course of business for immaterial amounts, (d) statutory liens for
Taxes, assessments or other statutory or governmental charges not yet due and
payable and (b) any Liens for immaterial amounts which in the aggregate do not,
and would not if one or more such Liens were enforced, materially detract from
the value of the Purchased Assets or materially impair the use of the Purchased
Assets in the Business.

(b) To Seller’s Knowledge, except as otherwise disclosed in the Seller
Disclosure Schedule, the Purchased Assets constitute all of the assets, tangible
and intangible, owned or licensed by Seller and its Affiliates material to the
Punctal Plug Program as conducted by Seller during 2012.

Section 2.4 Non-Contravention. The execution and delivery of this Agreement by
Seller does not and the consummation of the transactions contemplated hereby by
Seller will not (a) violate any provision of the articles or similar governance
documents that may be applicable to Seller, (b) result in a breach (or any event
which, with notice or lapse of time or both, would constitute a breach) of any
material term or provision of, or constitute a material default under, any
Assumed Contract or other contract material to the Punctal Plug Program to which
Seller is a party or by which Seller or the Purchased Assets are bound, except
as would not reasonably be expected to have a Material Adverse Effect,
(c) result in the creation of any Lien on the Purchased Assets (other than a
Permitted Lien) or (d) violate in any material respect any Applicable Law or any
judgment, decree, order, regulation or rule of any Governmental Authority by
which Seller is bound or subject.

Section 2.5 Contracts and Commitments. There is not under any Assumed Contract:
(A) any existing material default by Seller or, to Seller’s Knowledge, by any
other party thereto, or (B) any event which, after notice or lapse of time or
both, would constitute a material default by Seller or, to Seller’s Knowledge,
by any other party, or result in a right to accelerate or terminate or result in
a loss of any material rights of Seller, except as would not reasonably be
expected to have a Material Adverse Effect. Except for Contracts that may be
terminated by Seller or its Affiliates without penalty on less than 60 days
prior notice, employment agreements between Seller or its Affiliates and
employees or officers of Seller or its Affiliates, the Seller Intercompany
Agreements or confidentiality agreements entered into in the ordinary course of
business of Seller or its Affiliates, the Assumed Contracts set forth on
Schedule 1.1(b) are all of the Contracts to which Seller and its Affiliates are
a party that are currently in effect and are currently material to the Punctal
Plug Program.

Section 2.6 Intellectual Property.

(a) Schedule 1.1(a) sets forth a description of all Patents and Trademarks
primarily related to the Punctal Plug Program and owned by Seller, specifying as
applicable: (i) the title thereof, if any; (ii) the registration or application
number thereof, if any; and (iii) the jurisdiction in which such item exists or
is registered. There are no agreements related to the Purchased Assets pursuant
to which Seller permits any other Person to use any Purchased IP.

 

9



--------------------------------------------------------------------------------

(b) There are no claims pending or, to the Knowledge of Seller, threatened in
writing by or against Seller or before any Governmental Authority, challenging
the validity of any Purchased IP.

(c) The consummation of the transactions contemplated hereby will not alter or
impair any of Seller’s right, title or interest in or to all Purchased IP, and
Seller is not a licensor or licensee in respect of any of the Purchased IP, does
not pay any royalty to or receive any royalty from any Person with respect
thereto, and has not granted any rights to or received any rights from any
Person with respect thereto.

(d) Each Person who is or was an employee, officer or contractor of Seller or
its Affiliates since October 8, 2007 who contributed in any material respect to
the creation or development of the Purchased IP has signed an agreement
containing obligations of confidentiality and an assignment to Seller or its
Affiliates of all Intellectual Property Rights in such individual’s or entity’s
contribution to the Purchased IP.

(e) Seller has paid all filing fees, issue fees, annuities and other fees and
charges applicable to the Purchased IP, including those required for the
issuance, registration, maintenance, filing and prosecution of the Purchased IP,
except as would not have a Material Adverse Effect. No Purchased IP is the
subject of any pending, or to Seller’s Knowledge threatened, interference,
opposition, cancellation, protest, litigation or other challenge or Action,
except as set forth on Section 2.6(e) of the Seller Disclosure Schedule. To
Seller’s Knowledge, since October 8, 2007, Seller and its patent counsel have
satisfied statutory requirements with respect to the filing, prosecution, and
maintenance of all registered Purchased IP, except as would not reasonably be
expected to have a Material Adverse Effect.

(f) To Seller’s Knowledge, no Governmental Authority has any rights in the
Purchased IP.

(g) To Seller’s Knowledge, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating, or
otherwise violating, any claim of an issued (granted) and unexpired Patent
within the Purchased IP.

(h) To Seller’s Knowledge, no Action has been instituted or is pending against
Seller or has been threatened in writing that challenges the right of Seller
with respect to its use or ownership of the Purchased IP.

(i) Neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the transactions or agreements contemplated by this
Agreement will, with or without notice or the lapse of time, result in, or give
any other Person the right to cause, (i) a loss of, or Lien on, any Purchased
IP; (ii) the release, disclosure, or delivery of any Purchased IP by or to any
escrow agent or other Person; or (iii) the grant, assignment, or transfer to any
other Person of any license or other material right or interest under, to, or in
any of the Purchased IP.

(j) Notwithstanding anything to the contrary herein, the Seller does not make
and expressly disclaims any representation [***].

 

10



--------------------------------------------------------------------------------

Section 2.7 Litigation. There is no action, suit, claim, proceeding or
investigation (collectively, “Actions”) pending or, to Seller’s Knowledge,
threatened in writing against Seller or, to Seller’s Knowledge, any predecessor
in interest to Seller, before or by any Governmental Authority against, relating
to or affecting the Purchased Assets or seeking to prevent Seller’s performance
of this Agreement and the transactions contemplated hereby.

Section 2.8 Compliance with Law. Seller has conducted its business as applied to
or in connection with the Purchased Assets in compliance in all material
respects with Applicable Laws, except for non-compliance not reasonably expected
to have a Material Adverse Effect.

Section 2.9 Taxes. There are no material Liens for Taxes on any of the Purchased
Assets (other than Permitted Liens) and there are no Taxes of Seller related to
the Purchased Assets which could become liabilities of Buyer. None of the
Purchased Assets constitutes a “United States real property interest” for
federal income tax purposes.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF BUYER.

Buyer hereby represents and warrants to Seller that the statements contained in
this Article III are true and correct as of the date hereof:

Section 3.1 Organization, Standing and Authority. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer has all necessary corporate power and authority to enter into
this Agreement and to perform its obligations hereunder.

Section 3.2 Consents and Authorization. No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with, or notice to any
Governmental Authority is required by, or with respect to, Buyer in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for any notice filings or registrations
of transfer with any Governmental Authority that may be required in connection
with the assignment and transfer of the Purchased Assets. All requisite
corporate action necessary to authorize the execution, delivery and performance
by Buyer of this Agreement has been taken. This Agreement constitutes a valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, arrangement or other similar Applicable Law or equitable principles
relating to or limiting creditors’ rights generally.

Section 3.3 Non-Contravention. The execution and delivery of this Agreement by
Buyer does not and the consummation of the transactions contemplated hereby by
Buyer will not (a) violate any provision of the certificate of incorporation,
bylaws or similar governance documents that may be applicable to Buyer,
(b) result in the breach (or an event which, with notice or lapse of time or
both, would constitute a breach) of any term or provision of, or constitute a
default under any material agreement or material arrangement to which Buyer is a
party or by which it is bound or (c) violate in any material respect any
Applicable Law or any judgment, decree, order, regulation or rule of any
Governmental Authority to which Buyer is bound or subject.

 

11



--------------------------------------------------------------------------------

Section 3.4 Litigation and Claims. There is no Action pending, or to the
knowledge of Buyer, threatened, against Buyer before or by any Governmental
Authority which seeks to prevent Buyer’s performance of this Agreement and the
transactions contemplated hereby or have a material adverse effect on the
ability of Buyer to complete such transactions.

Section 3.5 Financing. Buyer has obtained, and/or has a reasonable basis to
believe that it will obtain, financing sufficient to fund the development of the
Punctal Plug Program for at least twelve months after the Closing Date.

ARTICLE IV.

COVENANTS.

Section 4.1 Access to Information.

(a) For so long as a Party maintains books, records, files and other information
that is subject to this Section 4.1, during normal business hours following
reasonable prior notice, each Party will permit the other Party and its
accountants, legal counsel, and other representatives, subject to the
obligations set forth in Section 4.2 of this Agreement, to have reasonable
access to and examine and take copies of all Assigned Books and Records and all
other books and records of a Party which are reasonably requested by the other
Party and are necessary or useful in connection with any Tax inquiry, audit,
investigation or dispute with a third party, any litigation, mediation or
arbitration or similar legal Action by any Governmental Authority or any dispute
with any third party reasonably requiring access to any such books and records,
in each case relating to or arising out of transactions or events occurring
prior to the Closing and that relate to the Purchased Assets. Except as
otherwise provided in Section 4.8, the Party requesting access to any such
Assigned Books and Records or Seller’s retained books and records or other
information shall bear all of the out of pocket costs and expenses (including
attorneys’ fees, but excluding reimbursement for salaries and employee
benefits) reasonably incurred in connection with providing access to and copies
of such Assigned Books and Records, Seller’s retained books and records or other
information.

(b) Subject to Section 4.8, Buyer and Seller will each direct its employees
(without substantial disruption of employment) to render any assistance that the
other Party may reasonably request in examining or utilizing the Assigned Books
and Records.

(c) Neither Buyer nor Seller will destroy any material books, records, files or
other information or data that are subject to this Section 4.1 until the
expiration of the applicable regulatory record retention period under applicable
Legal Requirements (giving effect to any and all extensions or waivers) without
giving at least thirty (30) calendar days’ prior written notice to the other
Party. Upon receipt of such notice, such other Party may (i) cause to be
delivered to it the records intended to be destroyed, at such other Party’s
expense or (ii) notify the first Party that such other Party will pay the cost
of storing and maintaining such books and records (including any necessary costs
of moving such books and records to a location under control of such other Party
and the costs of reviewing and removing from such books and records any
information that such other Party is not entitled to receive).

(d) Buyer and Seller will keep all information referred to in this Section 4.1
confidential in accordance with Section 4.2 of this Agreement.

 

12



--------------------------------------------------------------------------------

Section 4.2 Obligations of Confidentiality and Non-Use.

(a) Each Party agrees that the Party receiving Confidential Information from the
other Party, or otherwise possessing Confidential Information of the other
Party, pursuant to this Agreement shall keep confidential and shall not publish
or otherwise disclose, and will take all reasonable steps to prevent disclosure
of, such Confidential Information and will not use such Confidential Information
except for the limited purposes set forth in this Agreement. No provision of
this Agreement shall be construed to preclude disclosure of Confidential
Information to the extent required to be disclosed by applicable statute, rule
or regulation of any court or regulatory authority with competent jurisdiction;
provided that the disclosing Party shall be notified as soon as reasonably
possible and the receiving Party shall, if requested by the other Party, use
reasonable good faith efforts to assist in seeking a protective order (or
equivalent) with respect to such disclosure or otherwise take reasonable steps
to avoid making such disclosure.

(b) Neither Party shall, directly or indirectly, issue any press release or
other public statement relating to the terms of this Agreement or the
transactions contemplated thereby without the prior approval of the other Party
(which shall not be unreasonably delayed, conditioned or withheld), except
(i) to the extent required by any Legal Requirement, (ii) as reasonably
necessary to obtain any requisite consents and approvals contemplated by this
Agreement, or (iii) to the extent necessary for a Party to comply with its
obligations hereunder. Notwithstanding anything to the contrary in the
foregoing, each Party shall be permitted to make such releases or public
announcements or communications to the extent consistent with previous
disclosures made in accordance with this Section 4.2(b).

(c) Seller hereby releases, on behalf of Seller and its Affiliates, Buyer and
its officers, directors, employees and consultants from all obligations they may
have with respect to that portion of the Confidential Information included in
the Purchased Assets under any confidentiality agreement with or policy of
Seller covering such Confidential Information. From and after the Closing, the
foregoing release shall also apply to any future officers, directors, employees
and consultants of Buyer and its Affiliates formerly employed or engaged by
Seller or its Affiliates who are engaged from time to time in compliance with
Section 4.5 of this Agreement.

Section 4.3 Non-Competition. Seller shall not, without the prior written consent
of Buyer, for a period of [***] from the date hereof, directly or indirectly,
engage in the development or sale of any technology to deliver drugs from the
punctum of the eye anywhere in any city, county, state, region, territory or
place elsewhere in the world. Seller acknowledges that the restrictions
contained in this Section 4.3 are reasonable and necessary to protect the
legitimate interests of Buyer and that any breach by Seller of any provision
hereof will result in irreparable injury to Buyer. Seller acknowledges that in
addition to all remedies available at law, Buyer shall be entitled to seek
equitable relief, including injunctive relief, and an equitable accounting of
all earnings, profits or other benefits arising from such breach and shall be
entitled to receive such other damages, direct or consequential, arising from
such breach as may be appropriate.

 

13



--------------------------------------------------------------------------------

Section 4.4 Certain Post-Closing Matters.

(a) After the Closing Date, Buyer shall not (i) amend, waive or terminate any of
its rights under the ForSight Agreement without obtaining Seller’s prior written
consent (which shall not be unreasonably delayed, conditioned or withheld);
provided, that no such consent shall be required for an amendment, waiver or
termination that will not have a material adverse impact on Seller’s rights
hereunder (provided that a copy of any such amendment, waiver or termination is
promptly provided to Seller); or (ii) sell, transfer, assign, license or
otherwise dispose of all or substantially all of the Purchased Assets to any
third party unless such third party assumes and agrees in writing to pay
directly to Seller all royalty and other payment obligations owing to Seller
hereunder. Notwithstanding any such sale, transfer, assignment, license or other
disposition, or assignment and assumption of this Agreement in connection
therewith, Buyer shall remain obligated to pay all amounts due to Seller
pursuant to Section 1.5(c) in connection with any consideration received by
Buyer or any Affiliate (or any of their successors or assigns). Buyer shall
promptly provide the Seller a copy of any amendment, waiver, or agreement
referred to in this Section 4.4(a).

(b) From and after Closing, Buyer will be solely responsible, at its own
expense, for prosecuting, maintaining and enforcing all rights and complying
with all obligations with respect the Purchased IP, including the prosecution
and maintenance of any Patents arising from the use, research, development,
manufacturing or commercialization of the Products, including the Patents
included within the Purchased Assets. Buyer will be solely responsible, at its
own expense, for promptly preparing and recording all assignments of the
Purchased IP, and any such additional instruments or documents necessary to
assign, convey or transfer the Purchased IP.

Section 4.5 Employees. Buyer may employ, retain or enter into a contract with
any Eligible Person in its sole discretion. Seller hereby consents to any such
employment, retention or contract and irrevocably waives any rights it may have
under any non-competition, non-solicit or other similar restrictive agreement
with or policy binding on any Eligible Person solely to the extent necessary to
enable such Eligible Person to perform duties under any employment or retention
agreement with Buyer with respect to the Punctal Plug Program and with respect
to any other activities that are not competitive with any business undertaken by
Seller as at the date of this Agreement (but not with respect to any Excluded
Asset. Buyer shall not engage any person who is or was employed by Seller on or
after October 26, 2012, and is not an Eligible Person, without Seller’s prior
written consent. For purposes of this Section 4.5, “Eligible Person” means any
person whose employment or relationship with Seller (a) ended prior to
October 26, 2012 and/or (b) was terminated involuntarily and without cause by
Seller.

Section 4.6 Further Assurances; Consents.

(a) Prior to Closing, each Party shall use commercially reasonable efforts to
take such action as is reasonably necessary or appropriate in order to complete
the transactions contemplated hereby on the terms and subject to the conditions
set forth herein.

(b) After Closing, at the request of Buyer from time to time and subject to
Section 4.8, Seller shall use commercially reasonable efforts to obtain and
deliver such third

 

14



--------------------------------------------------------------------------------

party consents and execute and deliver to Buyer such certificates, consents and
other instruments of sale, conveyance, assignment and transfer, and take such
other action, as may reasonably be requested by Buyer to more effectively sell,
convey, assign and transfer to Buyer, to the extent required under this
Agreement, the Purchased Assets. Notwithstanding the foregoing, Seller shall not
be required to consent to or waive any conflict of interest in connection with
the engagement of Seller’s patent agent or counsel by Buyer if Seller concludes,
acting reasonably, that such engagement may be prejudicial to its interests.

(c) Buyer shall reimburse Seller for its reasonable costs, at the rate provided
for under Section 4.8, and for its out-of-pocket expenses incurred in connection
with the performance of its obligations under Section 4.6(b) of this Agreement.
Seller shall not be required to incur any out-of-pocket expenses in connection
with obtaining any third party consent unless such expenses are reimbursed by
Buyer.

(d) To the extent any Assumed Contract does not permit assignment or transfer by
Seller to Buyer pursuant to the Transaction Documents without the consent of a
third party, and such consent is not obtained prior to Closing, Buyer shall
waive the obligation to obtain such consent prior to Closing. In such case,
Seller shall (i) use commercially reasonable efforts to obtain such consent
promptly after the Closing (subject to Section 4.6(c)), and (ii) until the
earliest of: (a) the date all such consents are obtained, (b) the date all such
Assumed Contracts expire or are terminated or (c) the date which is twelve
(12) months from the Closing, Seller and Buyer shall cooperate, in all
commercially reasonable respects, to make the benefits of such Assumed Contract
available to Buyer, to the extent consistent with the terms of such Assumed
Contract (subject to reimbursement by Buyer of Seller’s costs), and Seller
shall comply with all of its obligations under such Assumed Contract and, to the
extent any third party is in breach of such Assumed Contract, enforce the terms
and conditions of such Assumed Contract if requested by Buyer at Buyer’s
expense.

(e) If, within two (2) years after the Closing, Buyer reasonably determines that
an asset owned or licensed by Seller that was material to the Punctal Plug
Program as conducted by Seller during 2012 (an “Omitted Asset”) was not
transferred to Buyer at Closing as part of the Purchased Assets and notifies
Seller in writing of the existence of such Omitted Asset and Buyer’s belief that
such Omitted Asset constitutes a Purchased Asset, Seller shall cooperate in good
faith with Buyer to determine whether such Omitted Asset should have been
transferred to Buyer as a Purchased Asset, and if Seller agrees that such
Omitted Asset should have been transferred to Buyer at Closing, Seller shall
either (i) transfer and assign the Omitted Asset to Buyer or (ii) otherwise make
the benefits of such Omitted Asset available to Buyer. Any consideration payable
by Buyer for any such Omitted Assets shall be deemed to have already been
included in the Purchase Price for the Purchased Assets. Notwithstanding the
foregoing, Buyer shall be responsible for payment of any fees or costs
associated with the transfer of any Omitted Assets.

Section 4.7 Bankruptcy Limitations. Until the earlier of (a) five (5) years
after the Closing Date or (b) ninety-one days after Seller’s receipt of twenty
million ($20,000,000) of Purchase Price under this Agreement, Buyer shall not
without Seller’s prior written consent (i) voluntarily commence, or consent to
or fail to contest the commencement of, any judicial insolvency proceeding,
including without limitation any proceeding under the U.S. Bankruptcy

 

15



--------------------------------------------------------------------------------

Code, or make any assignment for the benefit of creditors or any creditors’
composition, or initiate any similar non-judicial procedure for the arrangement
of debts generally, (ii) amend its certificate of incorporation to remove,
modify or limit in any way the prohibition contained in Section 9 thereof [which
shall have the same effect as clause (i) above] or (iii) merge or consolidate
with any entity, or sell, transfer, assign or license any substantial portion of
the Purchased IP, unless the certificate of incorporation or comparable
governing document of the successor or resulting entity has the provision
contained in Section 9 of Buyer’s certificate of incorporation.

Section 4.8 Transition Services.

(a) For a period of one hundred eighty (180) days from and after the Closing
Date, Seller agrees to provide, or to cause its Affiliates to provide, the
transition services set forth on Schedule 4.8 hereto (the “Transition
Services”). For greater certainty and notwithstanding any provision of this
Agreement to the contrary, Seller shall not have any responsibility to provide
(i) any service to the extent that the Seller does not have qualified personnel
available to perform such service or to the extent that the provision of such
service would require the Seller to engage any additional employees or
consultants, or (ii) provide services that Seller’s employees did not provide
immediately before the Closing.

(b) Buyer agrees to reimburse Seller for all reasonable costs to Seller of
providing the Transition Services, including the cost of employee wages and
compensation on a full-time equivalent basis in respect of time spent providing
the Transition Services and all out-of-pocket expenses reasonably incurred by
Seller in connection with the provision of the Transition Services.

(c) Not later than twenty-one (21) days after the last day of each fiscal month
of Seller during which Seller provides Transition Services to Buyer (or, if such
date is not a Business Day, then on the immediately succeeding Business Day),
Seller shall provide to Buyer an invoice for the preceding month’s Transition
Services, which shall list (i) the Transition Services provided by Seller to
Buyer for such month, and (ii) the charges for such Transition Services and
shall be accompanied by documentation with respect to the out-of-pocket expenses
in respect of which Seller is claiming reimbursement. The amount stated in such
invoices shall be paid by Buyer in full within thirty (30) days of the issuance
of the invoices (or, if such date is not a Business Day, then on the immediately
succeeding Business Day) to an account designated by Seller, except to the
extent such amount shall be the subject of a good faith dispute between Buyer
and Seller.

(d) Seller shall not be liable (including any liability for the acts and
omissions after the Closing Date of its Affiliates or any of their respective
employees, agents and subcontractors) to Buyer in connection with any services
provided under this Section 4.8 except with respect to direct damages arising
out of Seller’s willful misconduct or gross negligence in performing its
obligations under this Section 4.8 or out of Seller’s refusal to perform
Transition Services in breach of this Section 4.8.

 

16



--------------------------------------------------------------------------------

Section 4.9 Tax Matters.

(a) All Transfer Taxes shall be borne by Buyer. Seller and Buyer shall cooperate
in preparing and timely filing all Tax Returns and other documentation relating
to such Transfer Taxes as may be required by any applicable Legal Requirement.
Each Party shall cooperate and otherwise take commercially reasonable efforts to
obtain appropriate exemptions for or refunds of any such applicable Taxes and to
minimize any such Taxes.

(b) Seller shall promptly notify Buyer in writing upon receipt by Seller of
notice of any pending or threatened Tax audits or assessments relating to the
income, properties or operations of Seller that reasonably may be expected to
relate to or give rise to a Lien on the Purchased Assets.

ARTICLE V.

INDEMNIFICATION.

Section 5.1 Survival of Representations and Warranties and Covenants. The
representations, warranties, covenants and agreements of the Parties contained
in this Agreement shall survive the Closing for the applicable period set forth
in this Section 5.1, and any and all claims and causes of action for
indemnification under this Article V arising out of the inaccuracy or breach of
any representation, warranty, covenant or agreement of a Party must be made
prior to the termination of the applicable survival period. The Parties agree
that all of the representations, warranties, covenants and agreements of the
Parties contained in this Agreement and any and all claims and causes of action
for indemnification under this Article V shall survive as follows:

(a) The respective representations and warranties of the Parties set forth in
Sections 2.1 (Corporate Organization, Standing and Power), 2.2 (Consents,
Authorization and Enforceability), 2.3 (Title to Assets; Sufficiency of Assets),
3.1 (Organization, Standing and Authority) and 3.2 (Consents and
Authorization) shall survive [***];

(b) All representations and warranties of the Parties shall survive [***]; and

(c) All covenants, agreements and obligations that do not have a specified term
shall survive [***].

Notwithstanding the foregoing (i) any obligation to indemnify, defend and hold
harmless pursuant to this Section 5.1 shall not terminate with respect to any
item as to which the Indemnified Party shall have, before the expiration of the
applicable survival period, previously made a claim by delivering a written
notice of such claim (stating in reasonable detail the basis of such claim) to
the Indemnifying Party in accordance with Section 5.3 and (ii) this Section 5.1
shall not limit any covenant or agreement of the Parties which contemplates
performance after the Closing.

Section 5.2 Obligation to Indemnify.

(a) Indemnification by Seller. Subject to the limitations set forth in this
Article V and Section 4.8(d), Seller agrees to indemnify, defend and hold
harmless Buyer and its directors, managers, officers, employees, successors,
permitted assigns, agents and representatives (collectively, the “Buyer
Indemnitees”), from and against all Losses resulting from or related to:

(i) any breach or inaccuracy of any of the representations and warranties of
Seller contained in this Agreement or any other Transaction Document;

 

17



--------------------------------------------------------------------------------

(ii) any non-compliance with or breach of any covenant or agreement of Seller
contained in this Agreement or any other Transaction Document; and

(iii) any Excluded Liability.

(b) Indemnification by Buyer. Subject to the limitations set forth in this
Article V, Buyer agrees to indemnify, defend and hold harmless Seller and its
directors, managers, officers, employees, successors, permitted assigns, agents
and representatives (collectively, the “Seller Indemnitees”), from and against
all Losses resulting from or related to:

(i) any breach or inaccuracy of any of the representations and warranties of
Buyer contained in this Agreement or any other Transaction Document;

(ii) any non-compliance with or breach of any covenant or agreement of Buyer
contained in this Agreement or any other Transaction Document; and

(iii) any Assumed Liability.

Section 5.3 Indemnification Procedures.

(a) Any Buyer Indemnitee or Seller Indemnitee making a claim for indemnification
pursuant to this Article V (an “Indemnified Party”) must give the other Party
from whom indemnification is sought (an “Indemnifying Party”) written notice of
such claim (a “Claim Notice”) promptly after the Indemnified Party receives any
written notice of any Proceeding against or involving the Indemnified Party by a
Governmental Authority or other third party, or otherwise discovers the
liability, obligation or facts giving rise to such claim for indemnification
(“Claim”); provided that the failure to notify or delay in notifying an
Indemnifying Party will not relieve the Indemnifying Party of its obligations
pursuant to this Article V, except to the extent (and only to the extent) that
such failure actually harms the Indemnifying Party. Such Claim Notice must
contain a description of the Claim and the nature and amount of such Loss (to
the extent that the nature and amount of such Loss is known or reasonably
ascertainable at such time; provided that such amount or estimated amount shall
not be conclusive of the final amount, if any, of such Claim). Notwithstanding
the foregoing, any claim for a breach of a representation or warranty or
covenant must be delivered prior to the expiration of the applicable survival
term set forth in Section 5.1.

(b) With respect to the defense of any Claim against or involving an Indemnified
Party in which a Governmental Authority or other third party in question seeks
recovery of a sum of money for which a Claim Notice is provided (i) the
Indemnifying Party shall have the right to participate in the defense of each
Claim, (ii) the Indemnified Party shall fully cooperate with the Indemnifying
Party and provide access to any and all applicable documents and other
information and Persons reasonably requested by the Indemnifying Party;

 

18



--------------------------------------------------------------------------------

provided that the Indemnified Party shall have no obligation to disclose any
documents or other information to the extent such disclosure in the Indemnified
Party’s reasonable judgment may adversely affect the attorney-client privilege
or work product protections related to such documents or other information and
(iii) at its option an Indemnifying Party may at its own expense assume the
defense and appoint as lead counsel of such defense any legal counsel selected
by the Indemnifying Party.

(c) If the Indemnifying Party assumes the defense of any Claim pursuant to
Section 5.3(b)(iii), the Indemnified Party will be entitled to participate in
the defense of such Claim and to employ counsel of its choice for such purpose
at its own expense; provided that the Indemnifying Party will bear the
reasonable fees and expenses of such separate counsel incurred prior to the date
upon which the Indemnifying Party assumes control of such defense; provided,
further, that the Indemnifying Party will not be entitled to assume control of
the defense of such claim, if:

(i) the Indemnifying Party fails to elect in writing to assume the defense of
the Claim pursuant to Section 5.3(b)(iii) within twenty (20) calendar days of
receipt of the applicable Claim Notice,

(ii) a conflict of interest exists or could reasonably be expected to arise
which, under applicable principles of legal ethics, could reasonably be expected
to prohibit a single legal counsel from representing both the Indemnified Party
and the Indemnifying Party in such Proceeding, or

(iii) a court of competent jurisdiction rules that the Indemnifying Party has
failed or is failing to prosecute or defend vigorously such claim;

provided, further, that, in each case, the Indemnified Party shall be prohibited
from compromising or settling any Claim, including, without limitation, any
Claim relating to Taxes that could reasonably be expected to have an adverse
effect on the Taxes relating to the Purchased Assets in Tax periods (or portions
thereof) beginning after the Closing Date, without the prior written consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.

(d) In the event that the Indemnifying Party assumes the defense of such claim,
the Indemnified Party will cooperate with and make available to the Indemnifying
Party such assistance, personnel, witnesses and materials as the Indemnifying
Party may reasonably request. Regardless of which Party defends such claim, the
other Party shall have the right at its expense to participate in the defense
assisted by counsel of its own choosing.

(e) Without the prior written consent of the Indemnified Party (which shall not
be unreasonably withheld or delayed), the Indemnifying Party shall not enter
into any settlement of any Claim for which the Indemnifying Party has assumed
the defense pursuant to Section 5.3(b)(iii) if (i) pursuant to or as a result of
such settlement, such settlement would result in any liability on the part of
the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder or (ii) the settlement involves anything other than
monetary damages. If a firm offer is made to settle such claim, which offer the
Indemnifying Party is

 

19



--------------------------------------------------------------------------------

permitted to settle under this Section 5.3, and the Indemnifying Party desires
to accept and agree to such offer, the Indemnifying Party shall give written
notice to the Indemnified Party to that effect. If the Indemnified Party objects
to such firm offer within ten (10) calendar days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such claim and,
in such event, the maximum liability of the Indemnifying Party as to such claim
shall not exceed such amount of such settlement offer payable by the
Indemnifying Party hereunder, plus other Losses paid or incurred by the
Indemnified Party up to the point such notice had been delivered to the
Indemnified Party.

Section 5.4 Subrogation. After any indemnification payment is made to any
Indemnified Party pursuant to this Article V (other than by offset), the
Indemnifying Party shall, to the extent of such payment, be subrogated to all
rights (if any) of the Indemnified Party against any third party in connection
with the Losses to which such payment relates. Without limiting the generality
of the preceding sentence, any Indemnified Party receiving an indemnification
payment pursuant to the preceding sentence (other than by offset) shall execute,
upon the written request of the Indemnifying Party, any instrument reasonably
necessary to evidence such subrogation rights.

Section 5.5 Right of Offset.

(a) Notwithstanding anything in this Agreement to the contrary, (a) from and
after the occurrence of a Triggering Event, Buyer shall be entitled to withhold
and set off against any other amounts otherwise due to Seller hereunder (other
than the Initial Payment) any amount as to which Seller is obligated to
indemnify Buyer pursuant to this Article V and (b) in the event that Seller
brings a Claim against Buyer with respect to any amounts withheld or set off
under this Section 5.5 and such Claim results in the payment by Buyer to Seller
of greater than 50% of the amount previously withheld or set off pursuant to
this Section 5.5(a), then Buyer shall promptly reimburse Seller for all
reasonable fees and costs (including attorney’s fee) incurred by Seller in
bringing such Claim. Such right shall terminate upon the later of (A) the 24
month anniversary of the date hereof, and (B) two Business Days following the
date of resolution of any Claims pending on such 24 month anniversary of the
date hereof (the period commencing on the date of a Triggering Event and
terminating on such termination date is referred to as the “Set-Off Period”).

(b) If during the Set-Off Period there is a Dispute with respect to any amount
as to which Seller is obligated to indemnify Buyer pursuant to this Article V,
in lieu of withholding and setting off an amount pursuant to Section 5.5(a),
Buyer shall be permitted to pay such amounts into an escrow account with a
nationally recognized escrow agent, the proceeds thereof (together with
interest, if any, accrued in the escrow account) to be paid out in accordance
with the settlement of such Dispute, in which case Seller’s right to recover
reasonable fees and costs pursuant to Section 5.5(a) shall not apply.

Section 5.6 Indemnification Payments.

(a) The aggregate liability of Seller for any breach of any representation,
warranty, covenant and agreement pursuant to this Agreement, including Sections
5.2(a)(i) and (ii) of this Agreement, shall be limited to [***].

 

20



--------------------------------------------------------------------------------

(b) Buyer Indemnitees shall not be entitled to indemnification under
Section 5.2(a)(i) unless the aggregate amount of all Losses exceeds an amount
equal to [***], in which event, subject to the limitations in Section 5.5(a),
Buyer Indemnitees shall be entitled to recover all Losses from Seller, and not
just the amount in excess of such amount.

(c) Any payment under this Article V shall be treated as an adjustment to the
Purchase Price for all Tax purposes and reported as such by Buyer and Seller on
their Tax Returns (except to the extent otherwise required by Applicable
Law) and shall be made by wire transfer of immediately available funds to such
account or accounts as the Indemnified Party shall designate to the Indemnifying
Party in writing.

Section 5.7 Insurance Proceeds. The amount of any Losses required to be
reimbursed under this Article V sustained by an Indemnified Party shall be
reduced by any amount received by such Indemnified Party with respect thereto
under any insurance coverage or from any other Person alleged to be responsible
therefore (net of any expenses incurred in recovering such monies, any
deductible and any increase in premiums as a result of such claim); provided,
the amount of such reduction shall not exceed the amount of such Losses;
provided, further, the Indemnified Party shall be entitled to seek
indemnification pursuant to this Article V for the amount of such Losses net of
the amount of such reductions (net of any expenses incurred in recovering such
monies, any deductible and any increase in premiums as a result of such claim).
The Indemnified Parties shall use commercially reasonable efforts to collect any
amounts available under such insurance coverage and from such other Person
alleged to have responsibility. If an Indemnified Party receives an amount under
insurance coverage or from such other Person with respect to Losses sustained at
any time subsequent to any indemnification payment pursuant to this Article V,
then such Indemnified Party shall promptly reimburse the applicable Indemnifying
Party for any payment made or expense incurred by such Indemnifying Party in
connection with providing such indemnification up to such amount received by the
Indemnified Party.

Section 5.8 Duty to Mitigate. Each Indemnified Party shall be obligated to use
its commercially reasonable efforts to mitigate to the fullest extent reasonably
practicable the amount of any Losses for which it is entitled to seek
indemnification under this Article V, and the Indemnifying Party shall not be
required to make any payment to an Indemnified Party in respect of such Losses
to the extent such Losses arise from the failure of the Indemnified Party to
comply with the foregoing obligation. All reasonable costs and expenses incurred
in connection with such mitigation shall be included as indemnifiable Losses to
the extent reasonably incurred in an effort to mitigate an indemnifiable Loss.

Section 5.9 Remedies.

(a) Each Party acknowledges and agrees that the remedies provided for in this
Article V shall be its sole and exclusive remedy with respect to the subject
matter of this Agreement. Notwithstanding anything to the contrary contained in
the foregoing, nothing herein shall (i) limit the liability of any Party for
fraud or (ii) prevent any Party from seeking the remedies of specific
performance or injunctive relief in connection with a breach of a covenant or
agreement of any Party contained herein or in any Ancillary Agreement, subject
to Section 6.9.

(b) Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a Party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such Party, and the
exercise by a Party of any one remedy will not preclude the exercise of any
other remedy. The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. The Parties accordingly
agree that they shall be entitled to seek a temporary injunction or injunctions
to prevent breaches of this Agreement or to enforce specifically the performance
of the terms and provisions hereof in any court in New York City, New York, or
to seek a permanent injunction from the Arbitrator in addition to any other
remedy to which they are entitled at law or in equity.

 

21



--------------------------------------------------------------------------------

Section 5.10 Disclaimer. EXCEPT AS SET FORTH IN ARTICLE II OF THIS AGREEMENT AND
THE SELLER DISCLOSURE SCHEDULE, THE SELLER MAKES NO REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO
THE SALE OF THE PURCHASED ASSETS OR THE PUNCTAL PLUG PROGRAM. THE BUYER
ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT IT IS NOT RELYING ON ANY
REPRESENTATION, WARRANTY OR OTHER STATEMENTS MADE BY OR ON BEHALF OF THE SELLER,
OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 2 OF THIS
AGREEMENT AND THE SELLER DISCLOSURE SCHEDULE.

ARTICLE VI.

MISCELLANEOUS.

Section 6.1 Definitions. (a) As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.

“Applicable Law” means all federal, provincial, state, local or foreign law
(including United States), (statutory, common or otherwise), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement

“Business” means the business of operating and developing the Punctal Plug
Program.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Vancouver, British Columbia are authorized or obligated by law or
governmental order to close.

“Closing Date” means the date on which the Closing occurs.

“Closing Securityholders” shall have the meaning given to such term in the
ForSight Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

 

22



--------------------------------------------------------------------------------

“Commercially Reasonable Efforts” means those efforts and resources normally
devoted by a similarly situated biopharmaceutical company to its own programs
and products of similar potential and having similar commercial advantages and
disadvantages as the Products, taking into account all relevant commercial,
technical and medical factors.

“Confidential Information” means all information and data, regardless of form,
including a formula, pattern, compilation, program, method, technique, process,
inventory, biological material, chemical, physical material, gene sequence,
amino acid sequence, chemical structure or activity, design, prototype,
drawings, samples, source code, business plan, business opportunity, customer or
personnel list, or financial statement proprietary to a Party or its Affiliate,
except any portion thereof which:

 

  (i) is known to the receiving Party prior to receipt from the disclosing
Party;

 

  (ii) is disclosed to the receiving Party by a third party, as evidenced by the
receiving Party’s contemporaneously created written records, who is under no
obligation of confidentiality to the disclosing Party with respect to such
information and who otherwise has a right to make such disclosure;

 

  (iii) is or becomes published, as evidenced by a written version thereof, or
generally known in the trade through no fault of the receiving Party; or

 

  (iv) is independently developed by the receiving Party, without resort to the
disclosing Party’s Confidential Information, by persons having no access
thereto, as evidenced by the receiving Party’s contemporaneously created written
records.

All information and data solely related to the Punctal Plug Program included
within the Purchased Assets that immediately prior to Closing constitutes
Confidential Information of Seller (without regard to clause (i) or (ii) above)
shall, from and after Closing, be deemed to constitute Confidential Information
of Buyer, except that Seller and its Affiliates shall continue to have the right
to use such information and data for the purposes set out in Section 4.1 or to
otherwise use and disclose such Confidential Information as expressly permitted
under this Agreement.

“Contract” means any written or oral legally binding contract, agreement,
instrument, commitment, obligation, understanding, or undertaking of any nature
(including, without limitation, leases, licenses, mortgages, notes, guarantees,
sublicenses, subcontracts, covenants not to compete, covenants not to sue,
confidentiality agreements, options and warranties).

“Domain Names” means domain names in the United States and all other nations
throughout the world, whether registered or unregistered and pending
applications to register the same.

“ForSight Agreement” means that certain Agreement and Plan of Merger, dated as
of October 8, 2007, by and among QLT Inc., 3088923, Inc. and ForSight Newco II,
Inc., as amended by that certain Amendment No. 1 to Agreement and Plan of
Merger, dated as of October 18, 2007, by and among QLT Inc., 3088923, Inc.,
ForSight Newco II, Inc. and the Stockholders Representatives.

 

23



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any provincial, state,
regional, local or other political subdivision thereof, any supranational
organization of sovereign states, and any entity, department, commission,
bureau, agency, authority, board, court, official or officer, domestic or
foreign, exercising executive, judicial, regulatory or administrative functions
of or pertaining to government.

“Intellectual Property Rights” means (i) Patents, (ii) Trademarks,
(iii) Know-How, (iv) industrial designs (whether or not registered), (v) all
rights in all of the foregoing provided by treaties, conventions and common law,
(vi) all rights to sue or recover and retain damages and costs and attorneys’
fees for past, present and future infringement or misappropriation of any of the
foregoing, and (vii) any other proprietary or intellectual property rights now
known or hereafter recognized in any jurisdiction.

“Inventory” means the compounds, materials, standards and controls solely used
in the Punctal Plug Program, but excluding all materials formulated for use in
humans and any materials actually used in humans.

“Know-How” means any and all tangible, proprietary, confidential, research,
technical and scientific information that is not in the public domain, including
information relating to materials, discoveries, unpatented inventions,
improvements, practices, methods, protocols, operating manuals, databases,
formulas, knowledge, trade secrets, technologies, processes, assays, sources,
skills, experience, techniques, data and the results of experimentation and
testing.

“Knowledge” means, with respect to Seller, the actual knowledge of the senior
officers of Seller as of the date of this Agreement responsible for the relevant
matter, and with respect to Buyer, the actual knowledge of senior officers of
Buyer responsible for the relevant matter.

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation issued, enacted, adopted,
passed, approved, promulgated, made, implemented or otherwise put into effect by
or under the authority of any Governmental Authority.

“Liability” means all debts, liabilities and obligations (including with respect
to Taxes), whether accrued or fixed, absolute or contingent, matured or
unmatured, determined, determinable or indeterminable, asserted or unasserted,
known or unknown, including those arising under any Legal Requirements or
Proceeding and those arising under any Contract.

“Losses” means any loss, claim, Liability, damage, fee, obligation, judgment,
settlement, interest, penalty, fee, charge, consequential damages, cost and
expense, including costs of investigation and defense and fees and expenses of
lawyers, accountants, experts and other professionals.

“Major Markets” means the United States, Japan, Germany, Italy, France, Spain
and the United Kingdom.

 

24



--------------------------------------------------------------------------------

“Material Adverse Effect” means any change, circumstance or effect that,
individually or in the aggregate, would or would reasonably be expected to
(i) have a materially adverse effect on the Purchased Assets taken as a whole,
including the value thereof or on Buyer’s ability to receive, operate and
develop the Purchased Assets taken as a whole free of Liens (other than
Permitted Liens) pursuant hereto; provided, however, that none of the following
changes, effects, events, circumstances or occurrences shall be deemed, either
alone or in combination, to constitute a Material Adverse Effect, or be taken
into account in determining whether a Material Adverse Effect has occurred or
would reasonably be expected to occur: (a) changes or effects in general
economic or financial conditions; (b) changes in Applicable Laws; (c) changes or
effects that generally affect the pharmaceutical or medical device industry;
(d) changes or effects that arise out of or are attributable to the
commencement, occurrence, continuation or intensification of any war, sabotage,
armed hostilities or acts of terrorism; or (e) changes or effects arising out of
or attributable to the public announcement of the transactions contemplated by
this Agreement or the compliance with the provisions of this Agreement, or
(ii) prevent or materially delay consummation of the transactions contemplated
hereby.

“Minority Interest Transferee” means the transferee (and such transferee’s
successors in interest) in any transfer, license or sale of any rights to any
Purchased Asset or any Product for development and/or commercialization;
provided, that the foregoing shall be deemed not to include the transferee (or
such transferee’s successors in interest) in any sale, transfer, assignment,
license or other disposition of all or substantially all of the Purchased Assets
pursuant to Section 4.4(a)(ii).

“Net Recoveries” means all recoveries and other amounts awarded (or agreed to in
the case of settlement) and actually received pursuant to any Action to enforce
any Purchased IP or otherwise claiming that a third party is infringing or has
misappropriated any of the Purchased IP, or settlement of such an Action, less
out-of-pocket costs actually incurred for such Action or settlement, including
any attorneys’ fees, court costs, fees of experts and consultants and other
out-of-pocket litigation costs.

“Option Agreement” means that certain Option Agreement, dated as of December 24,
2012, by and between the Parties.

“Patents” means national and multinational statutory invention registrations,
patents and patent applications (including provisional applications), as well as
all renewals, reissues, divisions, substitutions, continuations,
continuations-in-part, extensions and reexaminations and all foreign
counterparts thereof, registered or applied for in the United States and all
other nations throughout the world.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Proceeding” means any action, suit, litigation, mediation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Entity or any arbitrator or arbitration panel.

 

25



--------------------------------------------------------------------------------

“Product” means any therapeutic, device, or diagnostic developed, manufactured
or sold by Buyer or its Affiliates or their licensees or sublicensees that is
developed from, uses or relies on any Purchased Asset or would infringe a Valid
Claim under any Purchased IP, including any “Product” as defined under the
ForSight Agreement. For greater certainty, a Product does not need to deliver an
ingredient.

“Property Taxes” means all real property Taxes, personal property Taxes and
similar ad valorem Taxes.

“Regulatory Filings and Approvals” means, with respect to any pharmaceutical or
medical device product in any jurisdiction, any and all regulatory applications,
filings, approvals, and associated correspondence required to develop,
manufacture, market, sell, and import such product in, or into, any
jurisdiction, and all approvals from any regulatory authority necessary for the
sale of such product in a given jurisdiction in accordance with all Legal
Requirements.

“Stockholders Representatives” shall have the meaning given to such term in the
ForSight Agreement.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax, including any interest, penalty or
addition thereto, imposed by any Governmental Authority (a “Taxing
Authority”) responsible for the imposition of any such tax (domestic or
foreign).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any Schedule or
attachment thereto, and including any amendment thereof.

“Trademarks” means trademarks, service marks, trade dress, logos, slogans, 800
numbers, Domain Names, URLs, trade names, service names and corporate names
(whether or not registered) in the United States and all other nations
throughout the world, including all variations, derivations, and combinations
thereof, and all common law rights, registrations and applications for
registration or renewals of the foregoing and all goodwill associated therewith.

“Transaction Documents” means this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement, the Patent Assignment and the Trademark Assignment.

“Transfer Taxes” means any and all transfer, documentary, sales (including any
goods and services tax or harmonized sales tax), use, gross receipts, stamp,
registration, value added, recording, escrow and other similar Taxes and fees
(including any penalties and interest) incurred in connection with this
Agreement (including recording and escrow fees and any real property or
leasehold interest transfer or gains Tax and any similar Tax, but excluding any
income tax).

 

26



--------------------------------------------------------------------------------

“Treasury Regulations” means the United States Treasury regulations promulgated
under the Code.

“Triggering Event” means the earlier to occur of (i) any assignment or other
transfer by QLT (or successor thereof), other than as security in connection
with a financing transaction, of any rights to receive the Purchase Price or any
portion thereof to any Person that is not also bound by all of the obligations
of QLT hereunder, and (ii) the first time at which [***].

“Valid Claim” means a claim of an issued and unexpired patent, or a pending
claim of a patent application that is being prosecuted, that has not been held
unpatentable, invalid or unenforceable by a court or other government agency of
competent jurisdiction or has not been admitted to be invalid or unenforceable
through reissue, reexamination, disclaimer or otherwise; provided, however, that
if the holding of such court or agency is later reversed by a court or agency
with overriding authority, the claim shall be reinstated as a Valid Claim after
the date of such reversal; and further provided that such pending claim of a
patent application has not been pending for more than five (5) years after the
date on which it was first filed.

(a) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

Actions    2.7 Agreement    Introduction Allocation    1.6(a) Asset Allocation
Schedule    1.6(a) Assigned Books and Records    1.1(g) Assignment and
Assumption Agreement    1.9(c) Assumed Contracts    1.1(b) Assumed Liabilities
   1.3 Bill of Sale    1.9(b) Buyer    Introduction Buyer Indemnitees    5.2(a)
Claim    5.3(a) Claim Notice    5.3(a) Closing    1.1 Competitive Device   
1.5(d)(ii) Contingent Amounts    1.5(b) Dispute    7.9(a) Eligible Person    4.5
Excluded Assets    1.2 Excluded Contracts    1.2(h) Excluded Liabilities    1.4
Indemnified Party    5.3(a)

 

27



--------------------------------------------------------------------------------

Term

  

Section

Indemnifying Party    5.3(a) Independent Experts    7.9(b) Initial Payment   
1.5(a) Liens    1.1

Net Sales

Omitted Assets

  

1.5(d)(i)

4.6(e)

Parties    Introduction Party    Introduction Patent Assignment    1.9(c)
Permitted Liens    2.3(a) Phase III Payment    1.5(b)(i) Privileged Information
   1.1(g) Punctal Plug Program    Recitals Purchase Price    1.5 Purchased
Assets    1.1 Purchased Equipment    1.1(f) Purchased Inventory    1.1(e)
Purchased IP    1.1(a) Royalty Payments    1.5(d) Royalty Payments    1.5(d)
Seller    Introduction Seller Disclosure Schedule    Article II Seller
Indemnitees    5.2(b) Seller Intercompany Agreements    1.2(g) Set-Off Period   
5.5(a) Taxing Authority    Definition of “Tax” Third Party Payments    1.5(c)
Trademark Assignment    1.9(d) Transition Services    4.8(a)

Section 6.2 Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
when transmitted if transmitted by confirmed telecopy; the day after it is sent,
if sent for next day delivery to a U.S. or Canadian address by recognized
overnight delivery service (e.g., Federal Express); and upon receipt, if sent by
certified or registered mail, return receipt requested, as follows:

If to Buyer:

Mati Therapeutics Inc.

[***]

Austin, Texas, USA 78746

Facsimile:

Attention: Bob Butchofsky

 

28



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Facsimile: (650) 463-2600

Attention: Alan C. Mendelson, Esq.

If to Seller:

QLT Inc.

887 Great Northern Way

Vancouver, BC V5T 4T5

Canada

Facsimile: (604) 873-0816

Attention: Chief Executive Officer

With a copy (which shall not constitute notice) to:

Nutter McClennen & Fish LLP

155 Seaport Boulevard

Boston, MA 02210

Facsimile: (617) 310-9623

Attention: James E. Dawson, Esq.

or to such other place and with such other copies as either Party may designate
as to itself by written notice to the others.

Section 6.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of New York as such
laws are applied to agreements between residents of the State of New York that
are entered into in the State of New York.

Section 6.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 6.5 Entire Agreement. This Agreement, including the Schedules and
Exhibits hereto and the documents referred to herein, embodies the entire
agreement and understanding of the Parties hereto in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.

Section 6.6 Amendment and Modification. This Agreement may be amended or
modified only by written agreement of the Parties hereto.

 

29



--------------------------------------------------------------------------------

Section 6.7 Binding Effect; Benefits. This Agreement shall inure to the benefit
of and be binding upon the Parties hereto and their respective successors and
assigns; nothing in this Agreement, express or implied, is intended to confer on
any Person other than the Parties hereto and their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

Section 6.8 Assignability. This Agreement shall not be assignable by any Party
hereto without the prior written consent of the other Party except that
(a) Buyer may assign its rights and obligations under this Agreement to any
Affiliate of Buyer without the prior written consent of Seller provided that
such assignee continues to be an Affiliate of Buyer; (b) Seller may assign its
rights and obligations hereunder to any acquiror of all or substantially all of
the assets of Seller, including an assignment by operation of law, without the
prior written consent of Buyer and (c) Seller may assign any or all of its right
to receive payments hereunder without the prior written consent of Buyer;
provided, however, that no such assignment by any Party shall relieve such Party
of any of its obligations hereunder; provided, further, no such assignment, or
series or assignments, shall result in either (i) Buyer being obligated to pay
the Purchase Price or any portion thereof to more than one Person, (ii) Buyer
being required to register, or being deemed to be in violation of registration
obligations with respect to, any securities under the Securities Act of 1933, as
amended, or becoming subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, pursuant to Section 12(b), 12(g) or 15(d)
thereof, or becoming subject to the application of similar securities laws in
any other jurisdiction, or (iii) Buyer being deemed to be in privity of contract
with, or to owe fiduciary duties directly to, more than five Persons (excluding
holders of securities that are unrelated to the transactions pursuant to this
Agreement), in each case without Buyer’s prior written consent. Any assignment
contrary to the provisions of this Section 6.8 shall be null and void. To the
extent any assignment by Buyer of its rights or obligations hereunder to a
person or entity outside the United States or Canada would result in adverse
withholding tax consequences to Seller, Buyer shall pay Seller additional
amounts sufficient to put Seller in the position Seller would have occupied but
for such transfer or exercise of such rights or obligations, limited to the
amount of withholding pursuant to the applicable reduced withholding tax rate
provided for in the applicable income tax treaty, if any, between Canada and the
jurisdiction of the party exercising Buyer’s rights or subject to Buyer’s
obligations, provided that the benefits of such treaty are available.

Section 6.9 Enforcement.

(a) The Parties recognize that disputes as to certain matters may from time to
time arise which relate to either Party’s rights or obligations hereunder or to
the interpretation, performance, breach, or termination of this Agreement (a
“Dispute”). It is the objective of the Parties to establish procedures to
facilitate the resolution of a Dispute in an expedient manner by mutual
cooperation and without resort to litigation. To accomplish this objective, the
Parties agree to attempt in good faith to resolve any such disagreements and
thereafter to follow the procedures set forth in this Section 6.9 if and when a
Dispute arises under this Agreement.

(b) Unless otherwise specifically set forth in this Agreement, a Dispute among
the Parties will be resolved as provided in this Section 6.9. Any Disputes
relating to this Agreement shall be presented to two (2) independent experts
knowledgeable in the subject matter of the Dispute (the “Independent Experts”),
one (1) being selected by Buyer and one (1)

 

30



--------------------------------------------------------------------------------

being selected by Seller, for resolution. In the event that the Independent
Experts cannot resolve the Dispute within forty-five (45) days (or such other
period of time as mutually agreed to by the Parties in writing) of being
requested by a Party to resolve a Dispute, such Dispute may be referred to
arbitration in accordance with the provisions of Section 6.9(c) by either Party.

(c) Any unresolved Dispute shall be resolved exclusively by final and binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. Following the satisfaction of the requirements of
Section 6.9(b) above, either Party may invoke arbitration of a Dispute by
serving on the other Party a written notice of arbitration, which shall specify
with reasonable detail (i) the issue in Dispute, (ii) the claims asserted, and
(iii) the remedy sought by the Party invoking arbitration. Each Party shall
appoint one arbitrator to arbitrate the subject issue within fifteen (15) days
of the date of the foregoing described notice. If one Party fails or refuses to
appoint an arbitrator within such time period, then the first arbitrator
appointed shall appoint a second arbitrator. Within fifteen (15) days of the
last of those appointments, the two arbitrators shall appoint a third
arbitrator. The arbitrators shall be knowledgeable in the subject matter of the
issue in Dispute. Each Party appointing an arbitrator or for whom an arbitrator
is appointed shall bear all costs and expenses associated with that arbitrator,
and the cost and expenses associated with the third arbitrator shall be shared
equally by the Parties. Any arbitration hearing pursuant to this Section 6.9(c)
shall be held in the New York City, New York area. An award rendered in
connection with an arbitration pursuant to this Section 6.9(c) shall be final
and binding upon the Parties. The Parties agree and consent that the arbitral
award shall be conclusive proof of the validity of the determinations of the
arbitrations set forth in the award, and any judgment upon such an award may be
entered and enforced in any court of competent jurisdiction.

(d) THE PARTIES HEREBY IRREVOCABLY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY
JURY IN REGARD TO DISPUTES, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY
JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT
TO ARBITRATE.

Section 6.10 Interpretation Provisions.

(a) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The meaning
of defined terms shall be equally applicable to the singular and plural forms of
the defined terms. The term “or” is disjunctive but, depending on the context,
not necessarily exclusive. The terms “include” and “including” are not limiting
and mean “including without limitation.” Use of a particular gender is for
convenience only and is not intended to be a part of or to affect or restrict
the meaning or interpretation of this Agreement.

(b) References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.

 

31



--------------------------------------------------------------------------------

(c) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the construction of this Agreement.

(e) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

(f) The Schedules and Exhibits to this Agreement are a material part hereof and
shall be treated as if fully incorporated into the body of this Agreement.

Section 6.11 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision or portion of any provision in
such jurisdiction.

Section 6.12 Obligations of Party’s Affiliates. Each Party shall cause its
Affiliates that are entities to perform any obligations of such Party and its
Affiliates that are entities in connection with the Purchased Assets and the
consummation of the transactions contemplated by this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

QLT INC. By:  

/s/ Sukhi Jagpal

  Name: Sukhi Jagpal   Title: Chief Financial Officer MATI THERAPEUTICS INC. By:
 

/s/ Robert Butchofsky

  Name: Robert Butchofsky   Title: President

Signature Page to Asset Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

BILL OF SALE

This BILL OF SALE (“Bill of Sale”) is made and entered into as of [—], by QLT
Inc., a company duly incorporated under the laws of British Columbia (“Seller”),
in favor of Mati Therapeutics Inc., a company duly incorporated under the laws
of Delaware (“Buyer”). Seller and Buyer are sometimes collectively referred to
herein as the “Parties” and individually as a “Party”.

WHEREAS, Seller and Buyer have entered into that certain Asset Purchase and Sale
Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant to
which, among other things, Buyer is acquiring the Purchased Assets (as defined
in the Purchase Agreement), on the terms and subject to the conditions set forth
in the Purchase Agreement; and

WHEREAS, Seller and Buyer now seek to consummate the sale, conveyance, transfer
and assignment of such Purchased Assets owned by Seller (other than such
Purchased Assets that are conveyed pursuant to other instruments of transfer
executed pursuant to the Purchase Agreement).

NOW, THEREFORE, for and in consideration of the agreements and covenants
contained in the Purchase Agreement, and the agreements and covenants contained
herein, and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as
follows:

(a) Capitalized terms used but not defined herein shall have the meanings for
such terms that are set forth in the Purchase Agreement.

(b) Under the terms and subject to the conditions set forth in the Purchase
Agreement, Seller hereby sells, conveys, transfers and assigns to Buyer all of
Seller’s right, title and interest in and to all of the Purchased Assets (other
than such Purchased Assets that are conveyed pursuant to other instruments of
transfer executed pursuant to the Purchase Agreement), free and clear of any
Liens other than Permitted Liens. For the avoidance of doubt, Seller does not
hereby sell, convey, transfer or assign to Buyer any Excluded Asset.

(c) This Bill of Sale shall be binding upon and shall inure to the benefit of
the Parties and their respective successors and, if applicable, permitted
assigns. Each Party intends that this Bill of Sale shall not benefit or create
any right or cause of action in any Person other than the Parties hereto.

(d) Nothing contained herein shall itself change, amend, extend or alter the
terms or conditions of the Purchase Agreement in any manner whatsoever. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

(e) This Bill of Sale shall be governed by and construed in accordance with the
internal substantive laws of the State of New York as such laws are applied to
agreements between residents of the State of New York that are entered into in
the State of New York, without giving effect to principles of conflict of laws
that would require the application of the laws of any other jurisdiction.



--------------------------------------------------------------------------------

(f) This Bill of Sale may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute the Bill of Sale. Signatures may be transmitted via
facsimile other electronic means, thereby constituting the valid signature and
delivery of this Bill of Sale.

(g) Whenever possible, each provision or portion of any provision of this Bill
of Sale shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this Bill of
Sale is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Bill of Sale shall be reformed, construed and enforced in such jurisdiction in
such manner as will effect as nearly as lawfully possible the purpose and intent
of such invalid, illegal or unenforceable provision.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller caused this Bill of Sale to be executed as of the
date first above written.

 

SELLER: QLT INC. By:  

 

  Name:   Title:

 

Accepted and acknowledged: BUYER: MATI THERAPEUTICS INC. By:  

 

Name:   Title:  

Signature Page to Bill of Sale



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of [—], by and between QLT Inc., a company duly incorporated under the
laws of British Columbia (“Assignor”), and Mati Therapeutics Inc., a company
duly incorporated under the laws of Delaware (“Assignee”). The Assignor and the
Assignee are sometimes collectively referred to herein as the “Parties” and
individually as a “Party”.

WHEREAS, Assignor and Assignee have entered into that certain Asset Purchase and
Sale Agreement, dated as of the date hereof (the “Purchase Agreement”), pursuant
to which, among other things, Assignee is acquiring the Purchased Assets (as
defined in the Purchase Agreement), on the terms and subject to the conditions
set forth in the Purchase Agreement; and

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign to
the Assignee and Assignee has agreed to assume from Assignor the Assumed
Liabilities, as defined in the Purchase Agreement, on the terms and subject to
the conditions set forth in the Purchase Agreement.

NOW THEREFORE, for and in consideration of the agreements and covenants
contained in the Purchase Agreement, and the agreements and covenants contained
herein, and for the other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as
follows:

1. Capitalized terms used but not defined herein shall have the meanings for
such terms that are set forth in the Purchase Agreement.

2. In accordance with and subject to the terms and conditions of the Purchase
Agreement, Assignor hereby transfers, conveys, and assigns to Assignee, and
Assignee hereby assumes and undertakes and agrees to assume, satisfy, perform,
pay, discharge and otherwise be responsible for, in accordance with the terms
and conditions thereof, all of the Assumed Liabilities.

3. This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of New York as such laws are applied to
agreements between residents of the State of New York that are entered into in
the State of New York, without giving effect to principles of conflict of laws
that would require the application of the laws of any other jurisdiction.

4. This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and, if applicable, permitted assigns.
Each Party intends that this Agreement shall not benefit or create any right or
cause of action in any Person other than the Parties hereto.

5. This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute this Agreement. Signatures may be transmitted via facsimile other
electronic means, thereby constituting the valid signature and delivery of this
Agreement.



--------------------------------------------------------------------------------

6. This Agreement is subject in all respects to the terms and conditions of the
Purchase Agreement. In the event of any conflict or inconsistency between the
terms of the Purchase Agreement and the terms hereof, the terms of the Purchase
Agreement shall govern.

7. Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision or portion of any provision in such jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction in such
manner as will effect as nearly as lawfully possible the purpose and intent of
such invalid, illegal or unenforceable provision.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first above written.

 

ASSIGNOR: QLT INC. By:  

 

Name:   Title:   ASSIGNEE: MATI THERAPEUTICS INC. By:  

 

Name:   Title:  

Signature Page to Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT C

PATENT ASSIGNMENT

This PATENT ASSIGNMENT (this “Assignment”), is made and entered into as of [—],
by and between QLT Inc., a company duly incorporated under the laws of British
Columbia (“Assignor”), and Mati Therapeutics Inc., a company duly incorporated
under the laws of Delaware (“Assignee”).

RECITALS

WHEREAS, Assignor and Assignee are parties to an Asset Purchase and Sale
Agreement dated as of the date hereof (the “Purchase Agreement”); and

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign and
transfer to Assignee, among other things, the entire right, title and interest
in, to and under the patents and patent applications listed in Schedule A,
including without limitation all renewals, reissues, divisions, substitutions,
continuations, continuations-in-part, extensions and reexaminations and all
foreign counterparts thereof, and all patents which may be obtained thereon,
(collectively, the “Patents”).

ASSIGNMENT

1. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Assignor hereby sells, conveys, assigns,
transfers and delivers to Assignee, its successors, legal representatives and
assigns, the entire right, title and interest, including the right to sue for
past infringement, in and to the Patents; and all applications for industrial
property protection, including, without limitation, all applications for
patents, utility models, and designs which may hereafter be filed for any
invention within the Patents in any country or countries, together with the
right to file such applications and the right to claim for the same the priority
rights derived from any patent within the Patents under the patent laws of the
United States, the International Convention for the Protection of Industrial
Property, or any other international agreement or the domestic laws of the
country in which any such application is filed, as may be applicable; and all
forms of industrial property protection, including, without limitation, patents,
utility models, inventors’ certificates and designs which may be granted for
said invention in any country or countries and all extensions, renewals,
oppositions, interferences, reexaminations and reissues thereof, the same to be
held and enjoyed by Assignee, for its own use and benefit and the use and
benefit of its successors, legal representatives and assigns, to the full end of
the term or terms for which such patent or other industrial property protection
may be granted, as fully and entirely as the same would have been held and
enjoyed by Assignor, had this sale, assignment, transfer and set over not been
made;

2. To the extent required by and subject to the terms of Section 4.6 of the
Purchase Agreement, Assignor hereby covenants to and agrees and with Assignee,
its successors, legal representatives and assigns, that Assignor will, whenever
counsel of Assignee, or the counsel of its successors, legal representatives and
assigns, shall advise that any proceeding in connection with the Patents, in any
country, including without limitation opposition or interference proceedings, is
lawful and desirable, or that any division, continuation or continuation-in-part
of



--------------------------------------------------------------------------------

any application for patent or any reexamination, reissue or extension of any
patent within the Patents, is lawful and desirable, sign all papers and
documents, take all lawful oaths, and do all acts necessary or required to be
done for the procurement, maintenance, enforcement and defense of the Patents,
without charge to Assignor, its successors, legal representatives and assigns,
but at the cost and expense of Assignee, its successors, legal representatives
and assigns; and

3. Assignor hereby requests the Commissioner for Patents to issue any patent
within the Patents to Assignee as Assignee of the Patents for the sole use and
benefit of Assignee, its successors, legal representatives and assigns.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Patent Assignment to be executed by
a duly authorized representative thereof.

 

ASSIGNOR: QLT INC. By:  

 

  Name:     Title:  

PROVINCE OF BRITISH COLUMBIA:

On                     , before me,                     , notary public,
personally appeared [—] of QLT Inc., who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the Province of
                    that the foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

  (SEAL) Notary Public  

Signature Page to Patent Assignment



--------------------------------------------------------------------------------

ASSIGNEE: MATI THERAPEUTICS INC. By:  

 

  Name:   Title:

 

STATE OF:  

 

COUNTY OF:  

 

On                     , before me,                     , notary public,
personally appeared [—] of Mati Therapeutics Inc., who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                    that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

  (SEAL) Notary Public  

Signature Page to Patent Assignment



--------------------------------------------------------------------------------

SCHEDULE A

PATENTS AND PATENT APPLICATIONS



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK ASSIGNMENT

This TRADEMARK ASSIGNMENT (this “Assignment”), is made and entered into as of
[—], by and between QLT Inc., a company duly incorporated under the laws of
British Columbia (“Assignor”), and MATI THERAPEUTICS INC., a company duly
incorporated under the laws of Delaware (“Assignee”).

RECITALS

WHEREAS, the Assignor and the Assignee are parties to an Asset Purchase and Sale
Agreement dated as of the date hereof (the “Purchase Agreement”); and

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign and
transfer to Assignee, among other things, the entire right, title and interest
in and to the trademarks and their corresponding logos, and the trademarks and
the pending applications and registrations therefor identified in Schedule A
hereto, including all variations, derivations, and combinations thereof, and all
registrations and applications for registration or renewals of the foregoing and
all goodwill associated therewith (collectively the “Marks”).

ASSIGNMENT

1. NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, Assignor hereby sells, assigns and transfers
to Assignee, its successors, legal representatives and assigns, the entire
right, title, and interest in and to the Marks, and all rights and privileges
therein, and in and to any renewals and extensions that may be granted thereon
and the goodwill developed through the use of the Marks; and

2. For the same consideration, Assignor hereby authorizes and requests the
Commissioner of Patents and Trademarks of the United States, and any official of
any country or countries foreign to the United States, whose duty it is to issue
trademarks or other evidence or forms of industrial property protection on
applications as aforesaid, to issue the same to Assignee, its successors, legal
representatives and assigns, in accordance with the terms of this Assignment,
and hereby grants the attorney of record the power to insert on this Assignment
any further identification of the registered trademarks and the pending
applications set forth on Schedule A that is necessary under the rules of the
United States Patent and Trademark Office, and the office of any country or
countries foreign to the United States, for recordation of this Assignment, and
agrees, without further consideration, at Assignee’s expense, to execute and
deliver such other documents that Assignee, its successors, legal
representatives and/or assigns may reasonably request that are necessary under
the rules of the United States Patent and Trademark Office, and the office of
any country or countries foreign to the United States, for recordation of this
Assignment; provided that Assignee shall be solely responsible for performing
all activities in connection with recordation of this Assignment with the United
States Patent and Trademark Office, and the office of any country or countries
foreign to the United States.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor has caused this Assignment to be executed by a duly
authorized representative thereof.

 

ASSIGNOR: QLT INC. By:  

 

  Name:   Title:

PROVINCE OF BRITISH COLUMBIA:

On                     , before me,                     , notary public,
personally appeared [—] of QLT Inc., who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the Province of
                    that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.  

 

  (SEAL) Notary Public  

Signature Page to Trademark Assignment



--------------------------------------------------------------------------------

ASSIGNEE: MATI THERAPEUTICS INC. By:  

 

  Name:   Title:

 

STATE OF:  

 

COUNTY OF:  

 

On                     , before me,                     , notary public,
personally appeared [—] of Mati Therapeutics Inc., who proved to me on the basis
of satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                    that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.  

 

  (SEAL) Notary Public  

Signature Page to Trademark Assignment



--------------------------------------------------------------------------------

SCHEDULE A

REGISTERED TRADEMARKS AND PENDING APPLICATIONS



--------------------------------------------------------------------------------

EXHIBIT E

GENERAL RELEASE

This GENEAL RELEASE (“Release”) is entered into as of this        day
of                    , 2013, by Eugene de Juan, Jr., M.D., William J. Link and
K. Angela MacFarlane, individually and in their capacity as Stockholders
Representatives under and as defined in the ForSight Agreement (“Stockholders
Representatives”), on one hand, and QLT Inc., a company duly incorporated under
the laws of British Columbia (“QLT”), 3088922, Inc. (“3088922”) and QLT Plug
Delivery, Inc. (formerly, ForSight Newco II, Inc.) (“QPD”), on the other
(together, the “QLT Parties”).

RECITALS

WHEREAS, QLT, 3088923, Inc., QPD and the Stockholders Representatives are
parties to that certain Agreement and Plan of Merger dated as of October 8,
2007, as amended by that certain Amendment No. 1 to Agreement and Plan of Merger
dated as of October 18, 2007 (the “ForSight Agreement”) pursuant to which
3088923, Inc. merged with and into QPD;

WHEREAS, on December 15, 2010, QPD assigned its rights and obligations under the
ForSight Agreement to 3088922 and then 3088922 assigned its rights and
obligations under the ForSight Agreement to QLT;

WHEREAS, QLT and Mati Therapeutics Inc. (“Mati”) are parties to that certain
Option Agreement dated December 21, 2012 (the “Option Agreement”) which
contemplates that upon the exercise of an option granted thereunder, Mati shall
have the right to enter into an Asset Purchase Agreement (the “Asset Purchase
Agreement”) and, subject to the terms and conditions contained therein, purchase
certain assets and assume certain obligations related to the Punctal Plug
Program (as defined in the Asset Purchase Agreement);

WHEREAS, upon the completion of the transactions contemplated under the Asset
Purchase Agreement, QLT will assign to Mati QLT’s rights and obligations under
the ForSight Agreement;

WHEREAS, the execution and delivery of this General Release by the Stockholders
Representatives and QLT Parties is a condition to QLT’s obligations to complete
the transactions contemplated under the Asset Purchase Agreement;

WHEREAS, Mati and the Stockholders Representatives desire Mati and QLT to
complete the transactions under the Asset Purchase Agreement and for Mati to
become successor in interest to QLT under the ForSight Agreement; and

WHEREAS, the Stockholders Representatives and the QLT Parties desire to execute
and deliver this General Release in connection with the completion of the
transactions under the Asset Purchase Agreement, including the assignment of the
ForSight Agreement to Mati, and as a condition thereto;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

(a) Effective immediately prior to the Closing (as defined in the Asset Purchase
Agreement), the Stockholders Representatives, individually and in their capacity
under the ForSight Agreement as representatives of the Closing Securityholders
(as defined in the ForSight Agreement) on the one hand and the QLT Parties, on
the other (each, a “Releasor”), for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, hereby remise, release and
forever discharge the other and its subsidiaries, and each of their current
officers, directors, employees and agents, and all of their heirs, executors,
administrators, successors and assigns (collectively, the “Releasees”), of and
from any and all manner of causes of action, suits, debts, dues, sums of money,
accounts, reckoning, bonds, bills, specialties, covenants, contracts,
controversies, agreements (including the ForSight Agreement), promises,
variances, trespasses, damages, judgments, executions, claims and demands of
whatsoever kind or nature, in law or in equity, that the Releasor, or any of
them, in their representative or individual capacity, now have, ever had, now
has or may have for, upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the date of the Closing related to (i) the
ForSight Agreement or the transactions or activities thereunder or (ii) any
amounts payable to QLT by Mati under the Option Agreement or the Asset Purchase
Agreement (collectively, the “Released Claims”).

(b) Each Releasor hereby agrees, (and in the case of the Stockholders
Representatives on their own behalf and on behalf of each of the Closing
Securityholders), that neither it (nor in the case of the Stockholder
Representatives, any of the Closing Securityholders) nor any of their respective
heirs, personal representatives, successors or assigns will ever assert in any
forum any Released Claims seeking damages or other remedies against any of the
Releasees with respect to any Released Claim.

(c) Each Releasor has taken all such action necessary to, and has the power and
authority to, enter into, deliver and perform all of its obligations under this
Agreement and to consummate the transactions contemplated hereby, and in the
case of the Stockholders Representatives has the power to bind the Closing
Securityholders with respect thereto.

(d) This Release is the legal, valid, and binding obligation of each Releasor
and each Closing Securityholder and is enforceable in accordance with its terms,
except as limited by laws of general applicability limiting the enforcement of
creditors’ rights or by the exercise of judicial discretion in accordance with
general principles of equity.

(e) This Release may be executed in one or more counterparts, each of which
shall be deemed an original and all of which shall be deemed to constitute one
and the same instrument.

(f) This Release shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware as such laws are applied to
agreements between residents of the State of Delaware that are entered into in
the State of Delaware.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this General Release effective
as of the date first written above.

 

THE STOCKHOLDERS REPRESENTATIVES    

 

    Eugene de Juan, Jr., M.D.    

 

    William J. Link    

 

    K. Angela MacFarlane     QLT Inc.    

 

    By its  

 

3088922, Inc.    

 

    By its  

 

QLT Plug Delivery, Inc.    

 

    By its  

 



--------------------------------------------------------------------------------

EXHIBIT F

BANKRUPTCY PROVISION

Notwithstanding any other provision of this Certificate of Incorporation, in no
event will the Corporation approve or take any action to, voluntarily commence,
or consent to or fail to contest the commencement of, any judicial insolvency
proceeding, including without limitation any proceeding under the U.S.
Bankruptcy Code, or make any assignment for the benefit of creditors or any
creditors’ composition, or initiate any similar non-judicial procedure for the
arrangement of debts generally, related to the foregoing, nor will the Board of
Directors approve or consent to any action in contravention of the foregoing.
This provision (i) shall remain in effect until the earlier of (a) April 3, 2018
or (b) ninety-one (91) days after payment by the Corporation to QLT Inc. (“QLT”)
(or its successors or assigns) pursuant to that certain Asset Purchase
Agreement, by and between the Corporation and QLT, dated as of April 3, 2013
(the “QLT Agreement”) of $20,000,000 of Purchase Price (as defined in the QLT
Agreement) and (ii) shall be amended, removed, modified, limited or waived in
any way only with the written consent of QLT (or its successors or assigns).